DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 6/7/2021. Claim 41 has been newly added. Claims 21-41 are pending.

Response to Arguments
Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered but are not deemed to be persuasive.

On page 10-11 of the remarks, applicant contends that the rejection was made “on the basis of what the testing device does, rather than what the testing device is”. In response, it is noted that on page 4 of the Office Action, it is explained under Step 2B that the components in the device, such as “signal generators”, “numerically controlled oscillators”, “white gaussian noise generators”, “digital filters”, “adders”, “digital-to-analog converters”, and “analog processors”, are insufficient to amount to significantly more than the judicial exception. Accordingly, the components of the device have been considered in making the rejection. Applicant further contends that the claimed components are implemented “in a non-conventional and non-trivial matter”. In response, it is noted that as provided on page 4 of the Office Action, the claimed 

On page 11 of the remarks, applicant contends that the claimed features provide accurate and efficient testing and achieves a well-defined SNR within an aggregated bandwidth. In response, it is noted although specification provides support for applicant’s contention, these advantageous features are not reflected in the claim language. The claims recite a testing a device under test using specific components, however, it is not clear within the claim how the accurate and efficient testing is achieved.

Accordingly, the 35 U.S.C. 101 rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In analyzing independent claim 21, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “wherein each of the at least two digital i of the corresponding white gaussian noise generator”, “wherein at least one of the at least two numerically controlled oscillators is configured to digitally shift the respective digital baseband signal si of the corresponding signal generator by a respective frequency offset Δfi”, “wherein at least one of the at least two numerically controlled oscillators is configured to digitally shift the respective filtered white gaussian noise signal WGNi * Hi of the corresponding digital filter by a respective frequency offset Δfi”, and “wherein at least one of the at least two adders is configured to add the respective digital filter output WGNi * Hi of the corresponding digital filter to the respective frequency-shifted digital baseband signal si’ of the corresponding numerically controlled oscillator”. In view of the instant specification, the claimed interleaving is shown as a mathematical concept in the claim in addition to the specification pages 12, 15, 16, and 17.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “wherein each of the at least two signal generators is configured to output a respective digital baseband signal si”, “wherein each of the at least two white gaussian noise generators is configured to output a respective white gaussian noise signal WGNi” are pre-solution activities. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features “signal 

Independent claim 32 is the method claim corresponding to claim 21 and is therefore rejected according to the same reasons given above.

Claims 22-31 and 33-41 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claims 21 and 32. Furthermore, claims 30 and 39 recite mathematical calculations in addition to the abstract idea recited in the corresponding independent claim. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

Accordingly, for the reasons provided above, claims 21-41 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.
Examiner’s Note
	Claims 21-41 do not have prior art rejections because prior arts either alone or in combination do not disclose the limitations “wherein each of the at least two numerically controlled oscillators is configured to digitally shift the respective digital baseband signal si of the corresponding signal generator by a respective frequency offset Δfi, wherein each of the at least two numerically controlled oscillators is configured to digitally shift the respective filtered white gaussian noise signal WGNi * Hi of the corresponding digital filter by a respective frequency offset Δfi, and wherein at least one of the at least two adders is configured to add the respective digital filter output WGN, * H, of the corresponding digital filter to the respective frequency-shifted digital baseband signal si’ of the corresponding numerically controlled oscillator” in claim 21 and similarly in claim 32.

	While no prior art rejection is given, the claims are rejected under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111